Citation Nr: 1101414	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for 
arthritis with limitation of motion of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for 
instability of the left knee.

7.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 
2005.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee.  
			
An October 2006 rating decision awarded the Veteran service 
connection for his PTSD and assigned a 70 percent rating.  In 
April 2007, the Veteran expressed his disagreement with the 
rating assigned.  A statement of the case must be issued on this 
claim.  Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board notes that with regard to the Veteran's bilateral knee 
disability, the appeal was originally limited to the issues of 
entitlement to increased ratings for each knee based on arthritis 
with limitation of motion.  Recently however, in a rating 
decision of July 2010, the Veteran was additionally assigned 
separate, 10 percent evaluations for his right and left knee 
disabilities based on instability, effective from October 20, 
2009.  As such, in adjudicating the claims below the Board will 
consider whether higher ratings based on either arthritis or 
instability are warranted, as well as whether separate ratings 
based on instability were warranted prior to October 20, 2009.


In September 2009 correspondence, the Veteran raised the 
issue of entitlement to service connection for angina, to 
include as secondary to his service-connected PTSD.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial increased rating for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
diagnosis of bilateral hearing loss.

2.  The Veteran's tinnitus has been etiologically related to 
service.

3.  Since October 20, 2009, the Veteran's right and left knee 
disabilities have been manifested by moderate instability.

4.  Prior to October 20, 2009, the Veteran's right and left knee 
disabilities were manifested by slight instability.

5.  Throughout the course of this appeal period, the Veteran's 
right and left knee disabilities have not been manifested by 
flexion limited to 30 degrees or by extension limited to 15 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).
2.  The criteria for service connection for tinnitus have been 
met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  Since October 20, 2009, the criteria for a 20 percent 
disability rating, but no higher, for the Veteran's right knee 
based on moderate instability has been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5257(2010).

4.  Since October 20, 2009, the criteria for a 20 percent 
disability rating, but no higher, for the Veteran's left knee 
based on moderate instability has been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5257(2010).

5.  Prior to October 20, 2009 the criteria for a 10 percent 
disability rating, but no higher, for the Veteran's right knee 
based on slight instability were met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5257(2010); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

6.  Prior to October 20, 2009 the criteria for a 10 percent 
disability rating, but no higher, for the Veteran's left knee 
based on slight instability were met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257(2010); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

7.  Throughout the course of this appeal, a rating in excess of 
10 percent for the Veteran's right knee based on arthritis which 
causes limitation of motion has not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5260(2010).

8.  Throughout the course of this appeal, a rating in excess of 
10 percent for the Veteran's left knee based on arthritis which 
causes limitation of motion has not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5260(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the Veteran contends that he currently suffers from 
bilateral hearing loss and tinnitus during his performance as a 
medic on numerous aircraft while on active duty.  He contends 
that he was exposed to improvised explosive devices, vehicle-
concealed improvised explosive devices, rocket, and mortar 
explosions on these flights.  He states that during the course of 
his two deployments to Iraq, he was exposed to excessive noise 
from machine gun firing, rifle firing, industrial machinery, and 
track vehicles.  He contends that he experienced immediate pain 
and ringing in his ears following one particular explosion.   

	A.  Bilateral Hearing Loss
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 26 decibels or greater, or 3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

The Veteran has undergone two VA examinations for hearing loss.  
In August 2007 a VA examination was conducted  and the following 
audiological measurements were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
20
25
20
20
20

The Veteran's speech recognition score using the Maryland CNC 
word list was 94 percent bilaterally.  The examiner determined 
that, "[t]he current VA audio exam for C&P purposes (this date) 
does not demonstrate any hearing loss in either ear.  Hearing 
loss is WNL [within normal limits] by VA definition bilaterally. 
It is therefore NOT LIKELY that Veteran sustained any hearing 
loss due to combat noise exposure." (emphasis in original).   

Similarly, on VA examination in March 2006, while the Veteran 
scored positively for a "moderate self-perceived hearing 
handicap" on the Hearing Handicap Inventory-Screening, he was 
diagnosed with only "mild sensorineural hearing loss."  His 
speech recognition scores were 100 percent at 60 Decibel hearing 
Level (dBHL) and at 84 dbHL in the right ear, and 96 percent at 
60 dBHL and at 84 dbHL in the left ear.  Further audiological 
measurements were not described in the report but it was 
determined that the Veteran was not a candidate for 
amplification.  
 
The VA treatment notes of record also fail to contain a diagnosis 
of bilateral hearing loss for VA purposes.  For example, in a 
treatment record of June 2007 it was indicated that "gross 
hearing [was] intact."  In February 2007 the Veteran requested 
hearing aids for his perceived bilateral hearing loss, although 
the examiner noted that the "[r]esults of today's evaluation 
were consistent with results obtained on 3/27/2006."  The 
remainder of the medical record is devoid of documentation of 
current bilateral hearing loss. 

In this case, the requirements for hearing loss as defined by 38 
C.F.R. §3.385 have simply not been met.  As such, the Board 
cannot find the Veteran currently manifests bilateral hearing 
loss as defined by VA and for VA purposes.  Where the medical 
evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  A current disability means a disability shown by 
competent medical evidence to exist.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  In the absence of a current diagnosis 
of bilateral hearing loss the Veteran's claim for service 
connection must be denied.  The Board notes the Veteran's 
arguments in support of his assertions that he suffers from 
hearing loss that is related to service.  However, the Veteran, 
as a lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
	
In addition, the Board notes that certain chronic diseases, such 
as organic disease of the nervous system, including sensorineural 
hearing loss, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable degree 
(10 percent) within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).  However, no diagnosis of 
bilateral hearing loss for VA purposes was made within one year 
of the Veteran's service separation.  As such, the presumption 
for service connection for chronic diseases does not apply.  

For all of these reasons, service connection for bilateral 
hearing loss is denied.  

      B.  Tinnitus
Here, the first element for service connection is met.  Tinnitus 
was documented on VA examination in August 2007.  Moreover, the 
Veteran's own statements that he suffers from ringing in his ears 
may suffice in this regard.  See e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 5 (Fed. Cir. July 3, 2007) (holding that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  

The preponderance of the evidence also supports that the 
Veteran's tinnitus was incurred in and is related to service, 
despite the fact that his service medical records do not contain 
a diagnosis of or reference to tinnitus.  The Board finds no 
reason to doubt the competency or credibility of the Veteran's 
assertions of in-service noise exposure.  His duties as a medic 
are verified by his service records.  A personnel record, for 
example, documents that he served as  "combat health 
specialist" starting in May 2002.  Further, the August 2007 
examiner found, "[i]t is at least as likely as not that 
Veteran's complaints of tinnitus which began during his second 
tour in OEF/OIF is related to his military service. Noise 
exposure is not the only possible etiology of tinnitus, and it is 
virtually impossible to determine [the] etiology of this 
condition, as there are no measures to validate the presence or 
absence of the condition. However, [the Veteran] maintains that 
it did indeed begin during his active duty service and 
audiologists have no way to prove that it did not, nor to prove 
that it even exists other than by his report."  On audiological 
consultation in February 2007, the audiologist found, "[b]ased 
on patient's history of noise exposure. It is least as likely as 
not that the patient's tinnitus may be related to military 
service."  There is no nexus evidence to the contrary of these 
opinions.  

Based on all of this, the preponderance of the evidence supports 
that the Veteran's current tinnitus was incurred in service and 
is related to service.  Accordingly, the claim is granted. 

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  	
At the outset, the Board observes that in April 2007 the Veteran 
expressed disagreement with the rating assigned by the May 2006 
rating decision which granted him service connection for his 
bilateral knee disabilities.  As such, the Veteran has appealed 
the initial evaluation assigned and the severity of his 
disabilities is to be considered during the entire period from 
the initial assignment of the disability rating to the present. 
See Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted in the Introduction section above, the May 2006 rating 
decision assigned the Veteran separate, 10 percent evaluations 
for his right and left knee disabilities based on arthritis which 
causes limitation of motion.  Subsequently, in a rating decision 
of July 2010, the Veteran was additionally assigned separate, 10 
percent evaluations for his right and left knee disabilities 
based on instability, effective from October 20, 2009.  As such, 
the Board will consider whether higher ratings based on either 
arthritis or instability are warranted, as well as whether 
separate ratings based on instability were warranted prior to 
October 20, 2009.

Further, the Board notes that from August 12, 2008 to December 
31, 2008, the Veteran was in receipt of a temporary evaluation of 
100 percent for his left knee following left knee surgery.  As 
such, evidence dated from this time will not be considered in 
adjudicating the claim below since the Veteran was already 
receiving the maximum evaluation possible.

Taking the Veteran's ratings for arthritis with limitation of 
motion first, the criteria for rating based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 5260, 
which provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Diagnostic Code 5261 also provides ratings based on 
limitation of motion.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the knee is 
limited to 5 degrees.  A 10 percent rating is warranted where 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted where extension is limited to 15 degrees.  A Veteran 
may potentially qualify to receive separate ratings for 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important 
as limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Here, the Board finds that neither the Veteran's left nor his 
right knee disorder are shown to have produced a limitation of 
either flexion or extension of sufficient severity to warrant 
even a rating in excess of 10 percent at any time during the 
appeal period.  On VA examination in October 2009 the Veteran 
displayed flexion to 100 degrees and extension to 0 degrees on 
the right, and flexion to 100 degrees and extension to -10 
degrees on the left.  The Veteran's range of motion after 
repetitive motion was 0 to 90 degrees on the right, and -10 to 90 
degrees on the left.  The examiner also provided the Veteran's 
ranges of motion while bearing weight on each knee.  Under these 
circumstances, he displayed flexion to 45 degrees and extension 
to 0 degrees on the right, and flexion to 45 degrees and 
extension to -10 degrees on the left.  The Veteran was noted to 
have pain with active motion bilaterally.  On VA examination in 
August 2007, the Veteran displayed flexion to 110 degrees with 
pain at 110 degrees and extension to 0 degrees without pain on 
the right.  On the left he showed flexion to 100 degrees with 
pain at 100 degrees, and extension to 0 degrees without pain.  On 
VA examination in March 2006, the Veteran showed flexion to 140 
degrees and extension to 0 degrees bilaterally.  The treatment 
notes of record are similar.  In a July 2008 private medical 
report the Veteran was noted to have a range of motion of 0 to 
140 degrees in the left knee.  In a July 2007 VA treatment note 
he had a range of motion "WFL" (within full limits or within 
functional limits) bilaterally.  In a November 2006 VA treatment 
record he displayed 0 to 120 degrees of motion on the right and 0 
to 125 degrees of motion on the left.  On one occasion in August 
2006 he was noted to have a "[f]ull ROM [range of motion] 
bilat.," and in a separate August 2006 note his range of motion 
was "WFL" bilaterally.  In a March 2006 VA treatment record he 
was noted as having a "full ROM."  As such, ratings in excess 
of 10 percent for each knee are not justified based on actual 
ranges of motion.  

The Board has noted that a "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board does not find this to be the case here, however.  While 
painful motion was noted in the VA examination reports of record, 
the Board does not find that this alone approximates the severity 
contemplated by the next higher rating based on limitation of 
motion.  The examiners did not specify the exact degree of motion 
lost due to pain, and made no mention of weakness, 
incoordination, or fatigability on range of motion testing.  The 
August 2007 and March 2006 VA examiners found there was no 
additional loss of motion on repetitive use in either knee in any 
range of motion parameter.  For these reasons, the assignment of 
higher ratings based on pain and functional loss is not 
warranted.

In addition to the 10 percent ratings the is receiving for 
arthritis based on limitation of motion, as noted above, the 
Veteran has also been in receipt of a separate 10 percent rating 
for instability bilaterally since October 20, 2009.  In 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's 
General Counsel stated that separate evaluations may be assigned 
for arthritis with limitation of motion and for instability.  
October 20, 2009 is the date of the most recent VA examination 
report.  Contrary to the findings of the RO, the Board finds that 
as of this date, the Veteran's right and left knee disabilities 
were manifested by "moderate" instability, warranting a 20 
percent evaluation under Diagnostic Code 5257.  The Board is 
cognizant that the VA examiner explicitly described the Veteran's 
bilateral instability as "mild."  However, the Veteran reported 
that he experiences episodes of dislocation or subluxation 
several times a week in the right knee, and "daily or more 
often" in the left knee.  The examiner determined that his 
bilateral knee disabilities have a "severe" effect on chores, 
exercise, sports, and recreation, and a "moderate" effect on 
shopping, traveling, bathing, and driving.  It was noted that the 
Veteran can stand only for 15 to 30 minutes, that he frequently 
requires the use of knee braces, and that he has an antalgic gait 
with poor propulsion.  He was generally found to have crepitus, 
effusion, tenderness, pain at rest, instability, abnormal motion, 
and guarded movement bilaterally.  The Board finds that the sum 
of this evidence warrants an increased rating of 20 percent based 
on moderate instability.  A rating in excess of this is not 
warranted however.  Under DC 5257, the next higher rating of 30 
percent is assigned only for "severe" impairment.  While the 
Veteran's subjective complaints and his functional limitations 
have been taken into account in the assignment of a 20 percent 
evaluation, the examiner did nonetheless find that his 
instability is objectively "mild."  In making this 
determination, the examiner tested anterior/posterior cruciate 
ligament stability in 30 and 90 degrees of flexion, cruciate 
ligament stability in 90 degrees of flexion, and medial/lateral 
collateral ligament stability (varus/valgus) in a neutral 
position as well as in 30 degrees of flexion bilaterally.  Based 
on the examiner's findings at the conclusion of this testing, the 
Board cannot find that a rating of 30 percent for severe 
instability is warranted.

Prior to October 20, 2009, the evidence is mixed as to the 
presence of instability or subluxation, but the Board will 
resolve any reasonable doubt in favor of the Veteran.  The VA 
examiners in August 2007 and March 2006 found no instability or 
subluxation.  However, in a VA treatment note of November 2006 
the Veteran complained of his knee "giving out" on the right.  
An MRI was conducted and the Veteran was referred to physical 
therapy specifically for his pain and instability.  On MRI in 
September 2006, the Veteran was found to have "MCL, LCL 
instability."  In August 2006 the Veteran reported that his 
knees lock, catch, and buckle.  He was found to have joint 
instability.  Based on this evidence, the Board finds that the 
assignment of a 10 percent rating bilaterally for instability is 
warranted for this portion of the appeal period.  A rating in 
excess of this is not justified, however, as a 20 percent rating 
requires evidence of "moderate" instability.  None of the 
treatment notes referenced contain this description, nor does the 
Board find it is warranted based on the symptomatology recorded 
and in the absence of positive findings on VA examinations in 
August 2007 and March 2006.  As such, separate 10 percent 
evaluations, but no higher, are warranted for the Veteran's right 
and left knee disabilities prior to October 20, 2009. 

The remainder of the diagnostic codes pertaining to the knee and 
leg have been considered, but do not justify ratings higher than 
those currently assigned for the Veteran's knees.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knees.  The 
existence of ankylosis is not supported by the Veteran's ranges 
of motion as described above.  DC 5258 is applicable where there 
is cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain and effusion into the joint.  While joint 
effusion has been documented in the record, there have been no 
findings of dislocated, semilunar cartilage or of frequent 
episodes of locking pain for either knee.  As such, DC 5258 
cannot provide the basis for an increase.  DC 5259 is not 
applicable because it does not allow ratings in excess of 10 
percent.  DC 5259 is inapplicable because it requires evidence of 
the removal of semilunar cartilage, and as just described, this 
is not documented in the medical record.  DC 5262 involves the 
malunion or nonunion of the tibia/fibula, and this has not been 
raised by the medical evidence, including by imaging studies 
conducted in October 2009, July 2007, September 2006, and August 
2006.  DC 5263 is not applicable because it does not allow 
ratings in excess of 10 percent.  

In sum, the evidence of record shows that the level of disability 
caused by limitation of motion has been consistent for rating 
purposes throughout the appeal period.  A rating in excess of the 
10 percent presently assigned bilaterally is not warranted.  
However, the Board finds that since October 20, 2009, the 
Veteran's bilateral knee disability has been manifested by 
moderate instability, and prior to this date, it was manifested 
by slight instability.  As such, an increased rating of 20 
percent since October 20, 2009, and 10 percent prior thereto, is 
warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in January 2006 and 
May 2007 provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letter of May 2007 also provided the Appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing.  He 
has been afforded VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Entitlement to a 20 percent disability rating, but no higher, for 
the Veteran's right knee based on instability is granted since 
October 20, 2009, and a 10 percent disability rating is granted 
prior thereto, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to a 20 percent disability rating, but no higher, for 
the Veteran's left knee based on instability is granted since 
October 20, 2009, and a 10 percent disability rating is granted 
prior thereto, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

An initial increased disability rating in excess of 10 percent 
for the Veteran's right knee based on arthritis which causes 
limitation of motion is denied.

An initial increased disability rating in excess of 10 percent 
for the Veteran's left knee based on arthritis which causes 
limitation of motion is denied.


REMAND

In an October 2006 rating decision, service connection was 
granted for PTSD and a 70 percent evaluation was assigned.  In 
April 2007, within one year from this decision, the Veteran 
submitted a VA Form 21-4138 wherein he stated that his PTSD was 
worsening in severity.  He stated that his increasing symptoms 
were causing him to consider quitting his job as he was suffering 
from anxiety attacks, depression, and an inability to 
concentrate.  He also stated he had withdrawn from a college 
class due to the increase in symptoms.  The Board construes this 
as a timely notice of disagreement with the rating assigned by 
the October 2006 decision.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to 
the issues of entitlement to an initial 
rating in excess of 70 percent for the 
Veteran's (PTSD).  The Appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order to 
obtain appellate review of those issues. The 
claims file should be returned to the Board 
for further appellate consideration only if 
the Appellant files a timely substantive 
appeal.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


